Citation Nr: 0115435	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1992 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied entitlement 
to service connection for a duodenal ulcer and hernia. 

The RO issued a letter in February 1999 notifying the 
appellant of the denial of these claims.  The appellant 
responded with two statements in February 1999 that are 
vague, or at least ambiguous, in their intent.  Both were 
styled as a notice of disagreement (NOD); however, the 
statements do not identify the issue of entitlement to 
service connection for a hernia or a duodenal ulcer.  A May 
1999 Board decision on other claims noted these inadequacies 
and referred the matter to the RO for clarification of 
whether the appellant intended to file a NOD with the 
February 1999 denial of service connection for a hernia and 
duodenal ulcer.  Additionally, the May 1999 Board decision 
raised the issue that the veteran was rated for intra-
abdominal adhesion, residuals of appendectomy under a 
Diagnostic Code used for a duodenal ulcer.  The RO was 
directed to clarify this situation.  The RO clarified the 
issue of the diagnostic code used for intra-abdominal 
adhesion, residuals of appendectomy in a June 1999 rating 
decision.

The RO sent a June 1999 letter for clarification of whether 
the appellant intended to file a NOD with the February 1999 
denial of service connection for a hernia and duodenal ulcer.  
The appellant responded with multiple statements from the 
months of June 1999 to September 1999 that are vague, or at 
least ambiguous, in their intent.  All were styled as a 
notice of disagreement (NOD); however, the statements do not 
identify the issue of entitlement to service connection for a 
hernia or a duodenal ulcer.  A September 1999 letter from the 
RO informed the appellant that a NOD had not been received 
for the issues of entitlement to service connection for a 
hernia and duodenal ulcer.  

In October 1999 the veteran submitted a proper NOD for the 
issue of entitlement to service connection for a hernia or a 
duodenal ulcer.  The veteran also supplied a proper 
substantive appeal (January 2000 VA Form 9), and these issues 
are properly before the Board on appeal.  However, the 
veteran listed a third issue on his January 2000 VA Form 9 as 
weight loss.  This issue was not adjudicated on the February 
1999 decision.  Therefore, the issue of weight loss is 
referred to the RO for any appropriate action, as are the 
veteran's claims for increased evaluations of his service 
connected disabilities.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that he has a duodenal ulcer and a 
hernia that began during his period of active duty.  The 
available record shows that the veteran currently has a 
duodenal ulcer which was noted in 1997.  There is no medical 
evidence of a current hernia.  The RO denied the claims for 
service connection as not well-grounded.  As the VCAA 
specifically struck down that basis for denying claims, the 
Board is of the opinion that the veteran should be given an 
opportunity to submit (preferably medical) evidence that 
peptic ulcer disease was present during service or to a 
compensable degree with a year after service or is related to 
a service connected disability, and that a hernia was shown 
during service or is related to a service connected 
disability.  

Should additional records raise the question of whether 
peptic ulcer disease may be associated with service, the 
veteran should be scheduled for a VA examination to obtain an 
opinion on that question.  With respect to the issue of 
service connection for a hernia, the veteran should be 
informed that unless evidence of a current disability is 
submitted, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The Board also notes that the veteran indicated that he had 
received treatment at the Shreveport and Texarkana VA 
facilities, but it is not clear that the treatment has been 
ongoing.  All medical records that are not currently of 
record are relevant evidence and must be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must obtain and associate with 
the claims folder copies of all medical 
records of treatment of the veteran not 
currently of record from the Shreveport 
and Texarkana VA facilities, as well as 
any other relevant records identified by 
the veteran.

3.  The RO should contact the appellant 
and inform him that in order to 
substantiate his claim he should attempt 
to provide (preferably medical) evidence 
that peptic ulcer disease was present 
during service or to a compensable degree 
with a year after service or is related 
to a service connected disability, and 
that a hernia was shown during service or 
is related to a service connected 
disability.  This could include buddy 
statements or any contemporaneous 
evidence that would support his 
contentions.  If any medical treatment 
was provided the veteran shortly after 
his separation from service for peptic 
ulcer disease or a hernia, he should be 
informed that those records may be 
helpful to his claim.  Any assistance 
required in obtaining any identified 
records should be provided.

4.  Should additional records raise the 
question of whether peptic ulcer disease 
may be associated with service, the 
veteran should be scheduled for a VA 
examination to obtain an opinion on that 
question.  

With respect to the issue of service 
connection for a hernia, the veteran 
should be informed that unless evidence 
of a current disability is submitted, VA 
is not required to provide assistance if 
no reasonable possibility exists that 
such assistance would aid in 
substantiating the claim.

5.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




